SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX First Extended Well Test gets underway at Iara with excellent results Rio de Janeiro, June 30, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that the Extended Well Test (EWT) in the evaluation area known as Iara started-up on June 21, in block BM-S-11, some 300 km off the coast and at a water depth of approximately 2,200m. The Extended Well Test is part of the Discovery Evaluation Program, approved by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP). The test is being conducted on well 3-BRSA-1132-RJS (RJS-706), in the western section of the Iara Evaluation Plan, using FPSO Dynamic Producer. The well’s initial production of 29 thousand barrels of oil per day is similar to the production of the wells that are currently producing for commercial purposes in the Santos Basin Pre-salt, indicating the area’s enormous potential. This EWT, the first to be carried out in Iara, will enable the acquisition of important data for the development of this discovery, which took place in 2008. The Evaluation Plan will expire at the end of 2014, at which time the consortium must submit the declaration of commerciality to the ANP. Petrobras is the operator of the consortium (65%), in partnership with BG E&P Brasil Ltda (25%) and Petrogal Brasil S.A (10%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 30, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
